In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-927V
                                        UNPUBLISHED


    TAMMIE WALDEN,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: November 16, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Jeremy C. Fugate, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On June 25, 2019, Tammie Walden filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury as a result of her
influenza (“flu”) vaccination on October 23, 2018. Petition at 1-6. The case was assigned
to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       On November 2, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent indicates that

       [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (“DICP”), have reviewed the
       Petition and medical records filed in the case. Based on that review, DICP
       has concluded that petitioner suffered a SIRVA of the left shoulder as
       defined by the Vaccine Injury Table. Specifically, petitioner had no recent
       history of pain, inflammation, or dysfunction of her left shoulder; the onset
       of pain occurred within 48 hours after receipt of an intramuscular
       vaccination; the pain was limited to the shoulder where the vaccine was
       administered; and, no other condition or abnormality, such as brachial
       neuritis, has been identified to explain petitioner’s left shoulder symptoms.
       42 C.F.R. §§ 100.3(a), (c)(10).

 Id. at 4-5. Respondent further indicates that “DICP did not identify any other causes for
petitioner’s SIRVA, and based on the medical records outlined above, petitioner met the
statutory requirements by suffering the condition for more than six months.” Id. at 5 (citing
42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2